                    Case 20-02834            Doc 1       Filed 01/31/20 Entered 01/31/20 12:07:15                              Desc Main
                                                           Document     Page 1 of 17
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Lindran Properties, LLC (Shoreline)

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  4 Dunbar Road
                                  Palm Beach Gardens, FL 33418
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Palm Beach                                                      Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  (See Attached Exhibit A)
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 20-02834               Doc 1       Filed 01/31/20 Entered 01/31/20 12:07:15                               Desc Main
Debtor
                                                              Document     Page 2 of Case
                                                                                      17 number (if known)
          Lindran Properties, LLC (Shoreline)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                             Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                           Case number
                                                 District                                 When                           Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                Case 20-02834            Doc 1          Filed 01/31/20 Entered 01/31/20 12:07:15                               Desc Main
Debtor
                                                          Document     Page 3 of 17
                                                                                  Case number (if known)
         Lindran Properties, LLC (Shoreline)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of
    creditors
                                 1-49                                           1,000-5,000                               25,001-50,000
                                 50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 20-02834   Doc 1   Filed 01/31/20 Entered 01/31/20 12:07:15   Desc Main
                          Document     Page 4 of 17
   Case 20-02834            Doc 1       Filed 01/31/20 Entered 01/31/20 12:07:15                     Desc Main
                                          Document     Page 5 of 17


                                                     EXHIBIT A

                                             LIST OF PROPERTIES

ADDRESS                                                                  PIN(s)
62-80 E 68th Street / 6752-54 S Michigan Ave, Chicago, IL 60637                       20-22-301-038-0000
1704-10 E 77th / 7655-57 S East End Ave, Chicago, IL 60649                               20-25-310-011
                                                                         20-35-105-030; 20-35-105-031; 20-35-105-032;
                                                                         20-35-105-033; 20-35-105-034; 20-35-105-035;
7938-48 S Greenwood Ave, Chicago, IL 60619                                             and 20-35-105-036
7500-04 S Cottage Grove Ave / 749-755 E 75th Street, Chicago, IL 60619         20-27-407-019; and 20-27-407-020
7800 S South Shore Drive, Chicago, IL 60649                                    21-30-414-025 and 21-30-414-026
1745-57 E 69th / 6900-06 S Cregier Ave, Chicago, IL 60649                                20-24-318-022
7250 S South Shore Drive, Chicago, IL 60649                                              21-30-107-022
                                                                         20-25-207-044; 20-25-207-025; and 20-25-207-
2050-60 E 72nd Place, Chicago, IL 60649                                                       026
2025-35 E 72nd Street, Chicago, IL 60649                                                 20-25-207-039
1516 E 70th Street, Chicago, IL 60637                                          20-23-418-012 and 20-23-418-013
233-241 E 115th Street, Chicago, IL 60628                                      25-22-303-001 and 25-22-303-002
7451 S Eberhart Ave / 500-512 E 75th Street, Chicago, IL 60619                           20-27-226-032
7719-23 S Yates Blvd, Chicago, IL 60649                                                  21-30-318-005




146953414.1
222659930.v14
                      Case 20-02834                    Doc 1         Filed 01/31/20 Entered 01/31/20 12:07:15                                      Desc Main
                                                                       Document     Page 6 of 17

 Fill in this information to identify the case:
 Debtor name Lindran Properties, LLC (Shoreline)
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                                            Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 All Types Elevators,                                            Mechanics Lien                                      $10,044.51                        $0.00              $10,044.51
 Inc.
 c/o Laurie Silvestri,
 Attorney
 70 W. Madison St.,
 Suite 2020
 Chicago, IL 60602
 Bryant & Davalle                                                                                                                                                           $2,700.00
 PC
 1210 W. Northwest
 Hwy
 Palatine, IL 60067
 Carpet Concepts                                                                                                                                                            $6,173.72
 Company
 1346 W. 79th Street
 Chicago, IL 60620
 City of Chicago -                                               Water Bill                                                                                               $25,859.05
 Water Department
 121 N. LaSalle St.
 Room 107A
 Chicago, IL 60601
 Halsted Law Group                                                                                                                                                        $16,293.00
 LLC
 520 North Halsted
 Street, Apt. 201
 Chicago, IL 60642
 HD                                                                                                                                                                         $3,764.74
 Supply/Peachtree
 Bus. Products
 1940 West Oak
 Circle
 Marietta, GA 30062
 Independent                                                                                                                                                              $18,257.55
 Recycling Services,
 Inc
 2401 South Laflin
 Street
 Chicago, IL 60608

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-02834                    Doc 1         Filed 01/31/20 Entered 01/31/20 12:07:15                                      Desc Main
                                                                       Document     Page 7 of 17

 Debtor    Lindran Properties, LLC (Shoreline)                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Lakeshore                                                                                                                                                                  $4,633.35
 Recycling Systems
 LLC
 6132 Oakton Street
 Morton Grove, IL
 60053
 Lakeshore                                                                                                                                                                  $6,675.51
 Recycling Systems
 LLC
 6132 Oakton Street
 Morton Grove, IL
 60053
 Law Offices of Ira                                                                                                                                                         $5,930.00
 Piltz Ltd
 8170 McCormick
 Boulevard, Suite 116
 Skokie, IL 60076
 Michael Keefe dba                                                                                                                                                        $14,686.00
 Keefe HVAC
 7408 West Archer
 Avenue
 Summit Argo, IL
 60501
 Midwest Receivable                                                                                                                                                       $19,223.27
 Solution
 PO Box 2087
 Kalamazoo, MI
 49003-2087
 Paperstreet                                                                            Disputed                                                                        $289,839.58
 Properties
 1641 Carroll Ave,
 Suite 201
 Chicago, IL 60612
 Peoples Gas                                                                                                                                                              $34,845.99
 200 East Randolph
 Street
 Chicago, IL 60601
 Region Snow                                                                                                                                                                $7,774.35
 Removal LLC
 328 West Old Ridge
 Road
 Hobart, IN 46342
 Resynergy Bill LLC                                                                                                                                                         $9,950.47
 7575 North Loop
 1604 West, Suite 10
 San Antonio, TX
 78249
 The Lynd Company                                                                                                                                                           $9,950.47
 4001 Pond Hill Road
 San Antonio, TX
 78231



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-02834                    Doc 1         Filed 01/31/20 Entered 01/31/20 12:07:15                                      Desc Main
                                                                       Document     Page 8 of 17

 Debtor    Lindran Properties, LLC (Shoreline)                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Unique Equity                                                                                                                                                            $26,450.00
 Property Invest. LLC
 6411 South Parnell
 Ave
 Chicago, IL 60621
 Wortham Ins. & Risk                                                                                                                                                      $10,879.00
 Mgmt
 1600 West 7th Street
 Fort Worth, TX
 76102
 Zepsa Mechanical                                                                                                                                                           $7,713.03
 500 North Michigan
 Avenue
 Chicago, IL 60611




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 20-02834   Doc 1   Filed 01/31/20 Entered 01/31/20 12:07:15   Desc Main
                          Document     Page 9 of 17
Case 20-02834   Doc 1   Filed 01/31/20 Entered 01/31/20 12:07:15   Desc Main
                         Document     Page 10 of 17




                                                                               57
    Case 20-02834   Doc 1   Filed 01/31/20 Entered 01/31/20 12:07:15   Desc Main
                             Document     Page 11 of 17

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                      All Types Elevators, Inc.
                      c/o Laurie Silvestri, Attorney
                      70 W. Madison St., Suite 2020
                      Chicago, IL 60602


                      Anderson Elevator Co.
                      2801 S. 19th Avenue
                      Broadview, IL 60155


                      BG Personnel LP dba BG Multifamily
                      14901 Quorum Drive, #125
                      Dallas, TX 75254


                      Bryant & Davalle PC
                      1210 W. Northwest Hwy
                      Palatine, IL 60067


                      Carpet Concepts Company
                      1346 W. 79th Street
                      Chicago, IL 60620


                      Chadwell Supply
                      6606 Tussing Road
                      Reynoldsburg, OH 43068


                      CII, as Receiver for the Property
                      c/o Megan McGillivary
                      29 E. Madison St., Suite 950
                      Chicago, IL 60602


                      City of Chicago - Legal Department
                      121 North LaSalle Street
                      Suite 600
                      Chicago, IL 60602


                      City of Chicago - Legal Department
                      c/o Greg Janes, Building & License
                      30 N. LaSalle St., Suite 700
                      Chicago, IL 60602


                      City of Chicago - Water Department
                      121 N. LaSalle St. Room 107A
                      Chicago, IL 60601
Case 20-02834   Doc 1   Filed 01/31/20 Entered 01/31/20 12:07:15   Desc Main
                         Document     Page 12 of 17


                  Consilium Capital Partners LLC
                  4 Dunbar Road
                  Palm Beach Gardens, FL 33418


                  Cycor, Inc.
                  2712 W. Tuohy Ave.
                  Chicago, IL 60645


                  Danny McGhee
                  c/o Michael McCready
                  10008 S. Western Ave.
                  Chicago, IL 60643


                  Department of Treasury
                  Internal Revenue Service
                  PO Box 7346
                  Philadelphia, PA 19101-7346


                  Dynamic Iron Inc
                  24001 S. Western Ave.
                  Park Forest, IL 60466


                  Emet Capital Management, LLC
                  589 Fifth Avenue, 16th Floor
                  New York, NY 10017


                  Eric Walker
                  Perkins Coie
                  131 S. Dearborn Street Suite 1700
                  Chicago, IL 60603


                  Everbank Commercial Finance
                  1 Harbour Place
                  Portsmouth, NH 03801


                  Giglio Signs
                  1961 Hendricks Avenue
                  Jacksonville, FL 32207


                  Goldman & Grant Ltd
                  205 W. Randolph, Suite 1100
                  Chicago, IL 60606
Case 20-02834   Doc 1   Filed 01/31/20 Entered 01/31/20 12:07:15   Desc Main
                         Document     Page 13 of 17


                  Halsted Law Group LLC
                  520 North Halsted Street, Apt. 201
                  Chicago, IL 60642


                  HD Supply/Peachtree Bus. Products
                  1940 West Oak Circle
                  Marietta, GA 30062


                  IL Dept of Employment Security
                  Benefit Payment Control Division
                  P O Box 4385
                  Chicago, IL 60680


                  IL Student Assistance Commission
                  Bankruptcy Department
                  1755 Lake Cook Road
                  Deerfield, IL 60015


                  Illinois Department of Revenue
                  Bankruptcy Unit
                  P O Box 19035
                  Springfield, IL 62794-9035


                  Illinois Finance Authority - Legal
                  Attn: Elizabeth Weber
                  160 N. LaSalle St., Suite S-1000
                  Chicago, IL 60601


                  Independent Recycling Services, Inc
                  2401 South Laflin Street
                  Chicago, IL 60608


                  Karry L. Young Development LLC
                  1310 E. 75th Street
                  Chicago, IL 60619


                  Lakeshore Recycling Systems LLC
                  6132 Oakton Street
                  Morton Grove, IL 60053


                  Law Offices of Ira Piltz Ltd
                  8170 McCormick Boulevard, Suite 116
                  Skokie, IL 60076
Case 20-02834   Doc 1   Filed 01/31/20 Entered 01/31/20 12:07:15   Desc Main
                         Document     Page 14 of 17


                  Law Offices of Marvin Husby
                  852 West Armitage Avenue
                  Chicago, IL 60614


                  Lippes Mathias Wexler Friedman LLP
                  50 Fountain Plaza, Suite 1700
                  Buffalo, NY 14202


                  Maintenance Supply Headquarters
                  6910 Brasada Drive
                  Houston, TX 77085


                  Michael Keefe dba Keefe HVAC
                  7408 West Archer Avenue
                  Summit Argo, IL 60501


                  Midwest Receivable Solution
                  PO Box 2087
                  Kalamazoo, MI 49003-2087


                  Nat Piggee
                  TigerLaw
                  220 N. Green Street
                  Chicago, IL 60607


                  Nat'l Apartment Assoc. Educ. Inst.
                  4300 Wilson Boulevard, Suite 800
                  Arlington, VA 22203


                  Office Depot
                  6600 North Military Trail
                  Boca Raton, FL 33496


                  Paperstreet Properties
                  1641 Carroll Ave, Suite 201
                  Chicago, IL 60612


                  Peoples Gas
                  200 East Randolph Street
                  Chicago, IL 60601


                  Pest Management Services
                  12761 Western Avenue
                  Blue Island, IL 60406
Case 20-02834   Doc 1   Filed 01/31/20 Entered 01/31/20 12:07:15   Desc Main
                         Document     Page 15 of 17


                  PRE Holdings 14, LLC
                  c/o Krusha Patel
                  549 W. Randolph Street, 2nd Floor
                  Chicago, IL 60661


                  PRE Holdings 14, LLC
                  c/o Eric Walker, Perkins Coie LLP
                  131 S. Dearborn Street, Suite 1700
                  Chicago, IL 60603


                  Realpage One
                  2201 Lakeside Boulevard
                  Richardson, TX 75082


                  Region Snow Removal LLC
                  328 West Old Ridge Road
                  Hobart, IN 46342


                  Resynergy Bill LLC
                  7575 North Loop 1604 West, Suite 10
                  San Antonio, TX 78249


                  The Lynd Company
                  4001 Pond Hill Road
                  San Antonio, TX 78231


                  UMB Bank N.A.
                  c/o Michael Slade, Indenture Truste
                  120 6th Street, Suite 1400
                  Minneapolis, MN 55402


                  UMB Bank N.A., c/o William Smith
                  McDermott Will & Emery LLP
                  444 West Lake Street, Suite 4000
                  Chicago, IL 60606


                  Unique Equity Property Invest. LLC
                  6411 South Parnell Ave
                  Chicago, IL 60621


                  US Envir. Protection Agency
                  Richard L. Nagle Bankruptcy Contact
                  US EPA Region 5 Mail Code: C-14J
                  Chicago, IL 60604
Case 20-02834   Doc 1   Filed 01/31/20 Entered 01/31/20 12:07:15   Desc Main
                         Document     Page 16 of 17


                  US Securities & Exchange Commission
                  175 W Jackson Blvd # 900
                  Chicago, IL 60604


                  William Smith
                  McDermott Will & Emery
                  444 West Lake Street, Suite 4000
                  Chicago, IL 60606


                  Wilmington Trust
                  c/o Cam Lindsey, Trustee
                  15950 N. Dallas Parkway, Suite 550
                  Dallas, TX 75248


                  Wortham Ins. & Risk Mgmt
                  1600 West 7th Street
                  Fort Worth, TX 76102


                  Yardstick Properties LLC
                  647 E. 75th Street, Floor 1
                  Chicago, IL 60619


                  Zepsa Mechanical
                  500 North Michigan Avenue
                  Chicago, IL 60611
Case 20-02834   Doc 1   Filed 01/31/20 Entered 01/31/20 12:07:15   Desc Main
                         Document     Page 17 of 17
